
	
		IA
		112th CONGRESS
		2d Session
		S. J. RES. 41
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 25, 2012
			Referred to the Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Expressing the sense of Congress regarding
		  the nuclear program of the Government of the Islamic Republic of
		  Iran.
	
	
		Whereas, since at least the late 1980s, the
			 Government of the Islamic Republic of Iran has engaged in a sustained and
			 well-documented pattern of illicit and deceptive activities to acquire nuclear
			 capability;
		Whereas
			 the United Nations Security Council has adopted multiple resolutions since 2006
			 demanding the full and sustained suspension of all uranium enrichment-related
			 and reprocessing activities by the Government of the Islamic Republic of Iran
			 and its full cooperation with the International Atomic Energy Agency (IAEA) on
			 all outstanding issues related to its nuclear activities, particularly those
			 concerning the possible military dimensions of its nuclear program;
		Whereas, on November 8, 2011, the IAEA
			 issued an extensive report that—
			(1)documents serious concerns regarding
			 possible military dimensions to Iran's nuclear programme;
			(2)states that Iran has carried out
			 activities relevant to the development of a nuclear device; and
			(3)states that the efforts described in
			 paragraphs (1) and (2) may be ongoing;
			Whereas, as of November 2008, Iran had
			 produced, according to the IAEA—
			(1)approximately 630 kilograms of uranium
			 hexaflouride enriched up to 3.5 percent uranium-235; and
			(2)no uranium hexaflouride enriched up to 20
			 percent uranium-235;
			Whereas, as of November 2011, Iran had
			 produced, according to the IAEA—
			(1)nearly 5,000 kilograms of uranium
			 hexaflouride enriched up to 3.5 percent uranium-235; and
			(2)79.7 kilograms of uranium hexaflouride
			 enriched up to 20 percent uranium-235;
			Whereas, on January 9, 2012, IAEA
			 inspectors confirmed that the Government of the Islamic Republic of Iran had
			 begun enrichment activities at the Fordow site, including possibly enrichment
			 of uranium hexaflouride up to 20 percent uranium-235;
		Whereas
			 section 2(2) of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (Public Law 111–195) states, The United States
			 and other responsible countries have a vital interest in working together to
			 prevent the Government of Iran from acquiring a nuclear weapons
			 capability.;
		Whereas
			 if the Government of the Islamic Republic of Iran were successful in acquiring
			 a nuclear weapon capability, it would likely spur other countries in the region
			 to consider developing their own nuclear weapons capabilities;
		Whereas, on December 6, 2011, Prince Turki
			 al-Faisal of Saudi Arabia stated that if international efforts to prevent Iran
			 from obtaining nuclear weapons fail, we must, as a duty to our country
			 and people, look into all options we are given, including obtaining these
			 weapons ourselves;
		Whereas
			 top leaders of the Government of the Islamic Republic of Iran have repeatedly
			 threatened the existence of the State of Israel, pledging to wipe Israel
			 off the map;
		Whereas
			 the Department of State has designated Iran as a state sponsor of terrorism
			 since 1984 and characterized Iran as the most active state sponsor of
			 terrorism;
		Whereas
			 the Government of the Islamic Republic of Iran has provided weapons, training,
			 funding, and direction to terrorist groups, including Hamas, Hezbollah, and
			 Shiite militias in Iraq that are responsible for the murders of hundreds of
			 United States forces and innocent civilians;
		Whereas, on July 28, 2011, the Department
			 of the Treasury charged that the Government of Iran had forged a secret
			 deal with al Qaeda to facilitate the movement of al Qaeda fighters and
			 funding through Iranian territory;
		Whereas, in October 2011, senior leaders of
			 Iran's Islamic Revolutionary Guard Corps (IRGC) Quds Force were implicated in a
			 terrorist plot to assassinate Saudi Arabia's Ambassador to the United States on
			 United States soil;
		Whereas, on December 26, 2011, the United
			 Nations General Assembly passed a resolution denouncing the serious human
			 rights abuses occurring in the Islamic Republic of Iran, including torture,
			 cruel and degrading treatment in detention, the targeting of human rights
			 defenders, violence against women, and the systematic and serious
			 restrictions on freedom of peaceful assembly as well as severe
			 restrictions on the rights to freedom of thought, conscience, religion
			 or belief;
		Whereas
			 President Barack Obama, through the P5+1 process, has made repeated efforts to
			 engage the Government of the Islamic Republic of Iran in dialogue about Iran's
			 nuclear program and its international commitments under the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (commonly known as the
			 Nuclear Non-Proliferation Treaty);
		Whereas
			 representatives of the P5+1 countries (the United States, France, Germany, the
			 People's Republic of China, the Russian Federation, and the United Kingdom) and
			 representatives of the Islamic Republic of Iran held negotiations on Iran’s
			 nuclear program in Istanbul, Turkey on April 14, 2012, and these discussions
			 are set to resume in Baghdad, Iraq on May 23, 2012;
		Whereas, on March 31, 2010, President Obama
			 stated that the consequences of a nuclear-armed Iran are
			 unacceptable;
		Whereas
			 in his State of the Union Address on January 24, 2012, President Obama stated,
			 Let there be no doubt: America is determined to prevent Iran from
			 getting a nuclear weapon, and I will take no options off the table to achieve
			 that goal.;
		Whereas, on March 4, 2012, President Obama
			 stated Iran’s leaders should understand that I do not have a policy of
			 containment; I have a policy to prevent Iran from obtaining a nuclear
			 weapon;
		Whereas
			 Secretary of Defense Leon Panetta stated, in December 2011, that it was
			 unacceptable for Iran to acquire nuclear weapons, reaffirmed that all options
			 were on the table to thwart Iran's nuclear weapons efforts, and vowed that if
			 the United States gets intelligence that they are proceeding with
			 developing a nuclear weapon then we will take whatever steps necessary to stop
			 it;
		Whereas
			 the Department of Defense's January 2012 Strategic Guidance stated that United
			 States defense efforts in the Middle East would be aimed to prevent
			 Iran's development of a nuclear weapons capability and counter its
			 destabilizing policies; and
		Whereas, on April 2, 2012, President Obama
			 stated, All the evidence indicates that the Iranians are trying to
			 develop the capacity to develop nuclear weapons. They might decide that, once
			 they have that capacity that they'd hold off right at the edge in order not to
			 incur more sanctions. But, if they’ve got nuclear weapons-building capacity and
			 they are flouting international resolutions, that creates huge destabilizing
			 effects in the region and will trigger an arms race in the Middle East that is
			 bad for U.S. national security but is also bad for the entire world.:
			 Now, therefore, be it
		
	
		1.Sense of CongressThat Congress—
			(1)reaffirms that the United States Government
			 and the governments of other responsible countries have a vital interest in
			 working together to prevent the Government of Iran from acquiring a nuclear
			 weapons capability;
			(2)warns that time is limited to prevent the
			 Government of the Islamic Republic of Iran from acquiring a nuclear weapons
			 capability;
			(3)urges continued and increasing economic and
			 diplomatic pressure on the Islamic Republic of Iran until the Government of the
			 Islamic Republic of Iran agrees to and implements—
				(A)the full and sustained suspension of all
			 uranium enrichment-related and reprocessing activities and compliance with
			 United Nations Security Council resolutions;
				(B)complete cooperation with the IAEA on all
			 outstanding questions related to the nuclear activities of the Government of
			 the Islamic Republic of Iran, including the implementation of the additional
			 protocol to Iran's Safeguards Agreement with the IAEA; and
				(C)a permanent agreement that verifiably
			 assures that Iran's nuclear program is entirely peaceful;
				(4)expresses the desire that the P5+1 process
			 successfully and swiftly leads to the objectives identified in paragraph (3),
			 but warns that, as President Obama has said, the window for diplomacy is
			 closing;
			(5)expresses support for the universal rights
			 and democratic aspirations of the people of Iran;
			(6)strongly supports United States policy to
			 prevent the Government of the Islamic Republic of Iran from acquiring a nuclear
			 weapons capability;
			(7)rejects any United States policy that would
			 rely on efforts to contain a nuclear weapons-capable Iran; and
			(8)joins the President in ruling out any
			 policy that would rely on containment as an option in response to the Iranian
			 nuclear threat.
			2.Rule of constructionNothing in this resolution shall be
			 construed as an authorization for the use of force or a declaration of
			 war.
		
	
		
			Passed the Senate September 22 (legislative day, September
			 21), 2012.
			Nancy Erickson,
			Secretary
		
	
